—Appeal by the defendant from a judgment of the County Court, Westchester County *249(Leavitt, J.), rendered September 14, 1998, convicting him of criminal possession of a weapon in the third degree (two counts), reckless endangerment in the first degree, and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Trial Judge failed to conduct an adequate inquiry into the basis for his waiver of a jury trial is unpreserved for appellate review (see, CPL 470.05 [2]; People v Magnano, 77 NY2d 941, cert denied 502 US 864; People v Johnson, 51 NY2d 986; People v Ospina, 192 AD2d 680, 681; People v Pelaccio, 159 AD2d 734, 735). In any event, the defendant’s written waiver of his right to a jury trial was signed and acknowledged in open court (see, CPL 320.10 [2]; People v Magnano, supra; People v Pelaccio, supra), and the Trial Judge conducted a sufficient inquiry to ensure that the defendant understood the consequences of his actions (see, People v Pelaccio, supra). Mangano, P. J., Ritter, S. Miller and H. Miller, JJ., concur.